  Case: 1:20-cv-05685 Document #: 105 Filed: 04/07/21 Page 1 of 4 PageID #:2279




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 SQUARE ONE ENTERTAINMENT INC.,

              Plaintiff,                              No. 20 C 5685

       v.                                             Judge Thomas M. Durkin

 THE PARTNERSHIPS AND UNINCORPORATED
 ASSOCIATIONS IDENTIFIED IN SCHEDULE
 “A”,

              Defendants.

                           MEMORANDUM OPINION & ORDER

      On December 2, 2020, non-attorney Wu Geng Jia filed a motion to dismiss

claims against defendant Jieyang Rongcheng Jastar Stainless Steel Products

Factory. R. 53. In the motion, Wu alleged that he is the “operator” of Jieyang. Id. Two

days later, Plaintiff filed a motion to strike arguing that Jieyang is a corporation that

cannot be represented pro se. R. 56.

      At the motion hearing on December 10, 2020, Plaintiff appeared but Wu did

not. The Court orally granted Plaintiff’s motion to strike because a corporation cannot

proceed pro se. The Court then granted Plaintiff’s motion for a default judgment

against Jieyang and more than one hundred other defendants. See R. 62.

      That same day, Wu filed a motion to set aside the default judgment based on

the contention that Jieyang is not a corporation but a “personal operation.” R. 64 at

1. Plaintiff disputed this contention. See R. 70. Being unfamiliar with the relevant
   Case: 1:20-cv-05685 Document #: 105 Filed: 04/07/21 Page 2 of 4 PageID #:2280




Chinese law, the Court ordered the parties to file supplemental responses including

expert legal opinions. See R. 75.

       Wu submitted the opinion of licensed Chinese attorney, Zeng Xiang Yu. See R.

88-1. Zeng states that Jieyang’s legal form is an “Individual-Run Industrial and

Commercial Household,” which is a category not subject to the Chinese corporation

law. Zeng explains that Wu is the “operator” and Jieyang is the tradename. According

to Zeng, under Chinese law, Wu is personally liable for Jieyang’s liabilities and debts

and is the proper “litigant to any lawsuit” involving Jieyang.

       Plaintiff does not dispute that Jieyang is an Individual-Run Industrial and

Commercial Household or that Wu is personally liable for Jieyang’s liability and

debts. Instead, Plaintiff submitted the opinion of Chinese law professor Zhihan Ma

explaining that the tradename of an Individual-Run Industrial and Commercial

Household, and not the operator’s name, is the proper defendant in a lawsuit. See R.

100-1. Professor Ma also emphasized that Jieyang “has obtained a Certificate of

Organization Code,” which is “issued to all legally registered organization[s], public

institutions, government agencies, social organization[s], and enterprise[s],” and is

proof that Jieyang “is a business organization, not a ‘natural person.’” Id. at 3 (¶ 11).

Professor Ma does not address whether Wu is personally liable for Jieyang’s liability

and debts.

       The Court finds that Jieyang is most analogous to a sole proprietorship because

it is not a corporation and Wu is personally liable for its liabilities and debts. Plaintiff

argues that because Jieyang is legally registered and is the proper party in legal



                                             2
    Case: 1:20-cv-05685 Document #: 105 Filed: 04/07/21 Page 3 of 4 PageID #:2281




proceedings, Wu cannot proceed on Jieyang’s behalf pro se. But sole proprietorships

are also legally registered under state law in the United States. See, e.g., ILLINOIS

DEPARTMENT    OF   COMMERCE & ECONOMIC OPPORTUNITY         WEBSITE. 1   And tradenames

are often used in legal proceedings. Nevertheless, it is well-settled that the proprietor

of a sole proprietorship may proceed pro se on behalf of the sole proprietorship when

it is sued under its tradename. See United States v. Hagerman, 545 F.3d 579, 581

(7th Cir. 2008) (“A sole proprietorship may litigate pro se, because it has no legal

identity separate from the proprietor himself.”). Because Jieyang’s legal category

under Chinese law is most analogous to a sole proprietorship under U.S. law, it has

no separate legal identity from Wu, and Jieyang can proceed in this case through Wu

pro se. Thus, it was improper for the Court to enter a default judgment against

Jieyang when Wu had filed a motion to dismiss.

       Therefore, Wu and Jieyang’s motion to set aside [64] is granted. Accordingly,

the Court vacates the default judgment against Jieyang Rongcheng Jastar Stainless

Steel Products Factory and reinstates Wu’s motion to dismiss [53]. Plaintiff should

respond to the motion to dismiss by May 5, 2021. Wu may file a reply brief by May

26, 2021.




1 Available at https://www2.illinois.gov/dceo/SmallBizAssistance/BeginHere/pages/
stepbystepguide.aspx (“When a business name is different from the owner(s) full legal
name(s), the Illinois Assumed Name Act requires sole proprietorships and general
partnerships to register with their local county clerk’s office for registration under
the Assumed Name Act. Sole proprietors must have a Federal Employer
Identification Number if they pay wages to one or more employees, or file any pension
or excise tax returns including those of alcohol, tobacco or firearms.”).
                                           3
  Case: 1:20-cv-05685 Document #: 105 Filed: 04/07/21 Page 4 of 4 PageID #:2282




                                                  ENTERED:


                                                  ______________________________
                                                  Honorable Thomas M. Durkin
                                                  United States District Judge
Dated: April 7, 2021




                                       4
